Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 12 and 20 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 and 4),  (6 and 9), and  (11 and 14) respectively of U.S. Patent No. 10,951,833. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current claims are fully encompassed by the patented claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 20170272644 and Crook et al., US 8,711,238.

	In considering claim 1, 
		
    PNG
    media_image1.png
    149
    471
    media_image1.png
    Greyscale

	The examiner evidence Chou et al., US 2017,0272644 which discloses a multi-camera system that uses parameters/gains from one camera to determine the global parameter and individual parameters for the camera, where the second camera uses a 

    PNG
    media_image2.png
    742
    633
    media_image2.png
    Greyscale

	Regaridng in response to: 
st camera (master camera) transfers control data including white balance information (col 2, line 41-61, col 3, line 1-29) from the master (1st) camera to the other cameras (2nd …) where before the 2nd camera is switched/selected the information from the 1st camera (master) is transmitted received by the 2nd (slave) camera to ensure the proper settings for the respective cameras being used.
	The motivation to modify Chou with Crook would provide the advantages as noted above, and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 12, 
	Refer to claim 1. 
	Chou (Fig 1) discloses multiple cameras, an image processor including in an electronic device 100, where Crook includes a storage DETX 20 include a processor, memory, and power (detx 23) where the computer/housing would include a shell. 
	In considering claim 20, 
	Refer to claim 1. 
	Chou discloses a computer/program (para 36, 38, 44) and additionally Crook disclose the use of computer (DETX 16 and 20). 

Claims 2-6 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 20170272644, Crook et al., US 8,711,238 and COHEN, US 20180343382. 

In considering claim 2, 
	The combination does not explicitly recite the conventional features of an acquired an instruction to switch cameras, however as evidenced by COHEN, US 20180343382, para 30-31) where switching between cameras can be decided by user inputs, such as zoom factor or scene. 
	The motivation to modify the above combination with COHEN would provide the advantage of being able to use an optimal camera out of the plurality which would aid in capturing a desired image/portion as noted by COHEN, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 3, 
	Both Chou (paras 4, 10, 96) and COHEN (Paras 4, 5, 9, 30, 32, 34, 37, 42, 43, 48, 49, 56 and 59). 
	In considering claim 4, 
	CHOU discloses focus position (para 004, 62, 63, and 7)
	COHEN discloses the focus position (para 34, different FOV’s (para 4, 32)
	Where the combination would determine if the position or image obtained was the same, similar (overlapping) or different fields of view or camera position, thus one of ordinary skill in the art before the effective filing would recognize that based upon the placement of the cameras, the FOV of the cameras, positioning of the camera would determine what parameters/adjustment were needed to ensure a smooth transition from one camera to the next, as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Regarding the mismatch, as noted by Chou, based upon camera sensitivity, the color temperatures difference between cameras would require an adjusted second color gain value based upon the second color temperature (para 90). 
	In considering claim 6, 
	Refer to claim 5, where Chou discloses the 2nd color temperature value in accordance with the 1st camera gain value (para 90) to determine based upon camera sensitivity any adjustments/corrections required. 
	In considering claim 13, 
	Refer to claim 2. 
	In considering claim 14, 
	Refer to claim 3. 
	In considering claim 15, 
	Refer to claim 4. 
	In considering claim 16, 
	Refer to claim 5. 
	In considering claim 17, 
	Refer to claim 6. 

	Claims 7-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 20170272644, Crook et al., US 8,711,238 and COHEN, US 20180343382 in view of Hattori, US 20120140985.
In considering  claims 7 and 9, 

As noted in Fig 4b and Fig 6, as shown below discloses that information from previous frames (includes last frame) is used to determine the color temperature/white balance adjustment, includes a region with a target object is located (405, Fig 4b) to ensure a smooth transition between frames, which may include white blocks, black blocks or any values inbetween (0-255) as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	The motivation for modifying the above combination with Hattori would provide the advantages as noted above, and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

In considering claims 8 and 10, 
	The combination above does not explicitly recite how the color temperatures are compared between frames or last frame, however the incorporated Hattori, as shown below discloses that information from previous frames (includes last frame) is used to determine the color temperature/white balance adjustment, includes a region with a target object is located (405, Fig 4b) to ensure a smooth transition between frames. 
	The motivation for modifying the above combination with Hattori would provide the advantages as noted above, and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

    PNG
    media_image3.png
    316
    477
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    377
    740
    media_image4.png
    Greyscale

	In considering claim 18,
	Refer to claim 7. 
	In considering claim 19, 
	Refer to claim 8. 
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose all limitaitons as explicitly recited in claim and it’s dependency (claim 11-6-6-4-3-2-1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 

(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422